DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022, has been entered.
Claims 47-54 are currently pending in the application.  Claims 21-31 and 44-46 have been cancelled.  All previous rejections of claims 21-31 and 44-46 have been withdrawn in view of the cancellation of claims 21-31 and 44-46.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 claims the “binder” according to claim 47, wherein between about 1% to about 15% by weight of the instant bouillon is the polyhydric alcohol.  However, claim 47 is to the binder “consisting of” the polyhydric alcohol, gum and starch.  Claim 47 does not claim an instant bouillon.  Rather, claim 47 recites “instant bouillon” as the intended use of the binder.  Therefore, it is unclear if claim 52 is to claim the binder, or an instant bouillon.  For purposes of examination, claim 52 will be considered to claim an instant bouillon comprising an amount of the polyhydric alcohol.
Claims 53 and 54 similarly claim the “binder” while limiting the amounts of the components in the instant bouillon and are unclear for the reasons as set forth above with regard to claim 52.  Claims 53 and 54 will be considered to claim an instant bouillon comprising the amounts of gum and starch, respectively.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47-49 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szczesniak et al. (US 3,300,318).
Regarding claims 47 and 49, Szczesniak et al. teach a “binder” consisting of a low amylose gelatinized starch, propylene glycol alginate (i.e., gum) and glycerol (i.e., a polyhydric alcohol) (col. 1 lines 45-47; col. 2 lines 25-27, 44-45).
Regarding the binder “for use as a replacement for fat in the preparation of an instant bouillon,” this is considered a statement of intended use and is not considered to further limit the binder composition consisting of the starch, gum and polyhydric alcohol.  However, Szczesniak et al. do teach their composition as a replacement for oil (i.e., fat) in salad dressings (col. 2 lines 29-32).
Regarding claim 48, given the “binder” of Szczesniak et al. consists of low amylose gelatinized starch, propylene glycol alginate (i.e., gum) and glycerol (i.e., a polyhydric alcohol) as set forth above with regard to claim 47, the binder is also fat free, as none of the ingredients in the binder taught by Szczesniak et al. contain fat.
Regarding claim 51, the low amylose starch is waxy maize (i.e., corn) starch (col. 2 lines 38-41).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-50, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Soquet et al. (US 2014/0017369).
Regarding claims 47 and 49, Soquet et al. teach a solid food product comprising technical additives, where the technical additives include starch, sorbitol (i.e., an edible polyhydric alcohol), and a gum [0039-0041].  Given that these “technical additives” recited by Soquet et al. are in addition to the salt, lipids, carbohydrates and plant matter taught at [0016-0021], the teachings of Soquet et al. are considered to render obvious a composition “consisting of” starch, sorbitol and gum as claimed to subsequently be added to another composition where all of these ingredients are taught to be included in addition to the other bouillon ingredients.  Therefore, to have provided a single composition “consisting of” the claimed three ingredients to be included in an instant bouillon would have been obvious where all of the claimed components are taught tin the prior art to be included in bouillons.
Regarding claim 48, given that none of the polyhydric alcohol, gum and starch of claim 47 include fat, the “binder” of the prior art is considered to be “fat free.”
Regarding claim 50, Soquet et al. teach gums including guar gum and xanthan gum for inclusion in the solid food product [0041].  Therefore, it would have been obvious to have included a gum as claimed in the “binder” as gums as claimed are specifically taught by the prior art.
Regarding claims 52 and 53, Soquet et al. teach the additional agents (e.g., crumbling additives including gums) are present preferably at 0 to 15 % by weight of the soup compact [0038], overlapping and thereby rendering obvious the claimed ranges.

Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Soquet et al. (US 2014/0017369) in view of Gencaslan et al. (WO 2017/021072).
Regarding claim 51 and 54, Soquet et al. suggest a “binder” consisting of three ingredients including starch as detailed above with regard to claim 47.  However, Soquet et al. are silent as to the starch being cornstarch and to the amount of starch to be included.
Regarding claim 51, Gencaslan et al. teach a solid food product that is a savory concentrate.  The concentrate comprises 0-25% by weight starch (p. 5 lines 9-10).  The example 1 of Gencaslan et al. teaches that the starch is corn starch (e.g., Example 1).
Therefore, where both Soquet et al. and Gencaslan et al. teach solid food products comprising starch, as Gencaslan et al. specifically teach the starch is cornstarch, it would have been obvious to have utilized cornstarch in the product of Soquet et al. with the reasonable expectation that a suitable solid food product would be provided.  This would have required no more than routine experimentation, where the claimed ingredients are being employed in a manner consistent with the prior art to provide the predictable result of a solid food product that is a savory concentrate.
Regarding claim 54, Gencaslan et al. teach a solid food product that is a savory concentrate.  The concentrate comprises 0-25% by weight starch (p. 5 lines 9-10).  
Therefore, where both Soquet et al. and Gencaslan et al. teach solid food products comprising starch, as Gencaslan et al. specifically teach starch in amounts encompassing the claimed range, it would have been obvious to have utilized starch in an amount as claimed in the product of Soquet et al. with the reasonable expectation that a suitable solid food product would be provided.  This would have required no more than routine experimentation, where the claimed ingredients are being employed in a manner consistent with the prior art to provide the predictable result of a solid food product that is a savory concentrate.


Response to Arguments

Applicant's arguments filed February 14, 2022, have been fully considered.
Applicant’s arguments are directed to the failure of the art to teach the limitations of the newly added claims (Remarks, pp. 4-5). 
While all previous claim rejections have been withdrawn in view of Applicant’s cancellation of all previously pending claims, the newly presented claims continue to be rejected over prior art of record as set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791